  Case 2:17-cv-00843-SU          Document 76   Filed 10/08/18   Page 1 of 2




Jennifer R. Schemm, OSB #970086
Attorney at Law
602 O Avenue
La Grande, OR 97850
Tel: 541-910-4833
Fax: 541-962-7831
Email: jschemm@eoni.com

Jennifer R. Schwartz, OSB #072978
Law Office of Jennifer R. Schwartz
2521 SW Hamilton Court
Portland, Oregon 97239
Tel: 503-780-8281
Email: jenniferroseschwartz@gmail.com

  Attorneys for Plaintiffs

                 IN THE UNITED STATES DISTRICT COURT

                             FOR DISTRICT OF OREGON

                              PENDLETON DIVISION

GREATER HELLS CANYON COUNCIL,                   )     Case Number: 2:17-cv-00843-SU
an Oregon nonprofit corporation,                )
and OREGON WILD, an Oregon nonprofit            )
corporation,                                    )
                                                )     DECLARATION OF DAVID
          Plaintiffs,                           )     MANGOLD IN SUPPORT OF
                                                )     PLAINTIFFS’ MOTION FOR
                        v.                      )     INJUNCTION PENDING APPEAL
                                                )
KRIS STEIN, District Ranger, Eagle Cap          )
Ranger District, Wallowa-Whitman National       )
Forest, in her official capacity; and UNITED    )
STATES FOREST SERVICE, an agency of             )
the United States Department of Agriculture,    )
                                                )
          Defendants,                           )
                                                )
        and

WALLOWA COUNTY, a political
subdivision of the State of Oregon,

           Defendant-Intervenor.
     Case 2:17-cv-00843-SU          Document 76       Filed 10/08/18      Page 2 of 2




       I, David Mangold, state and declare as follows:

   1. I am a resident of Beaverton, Oregon and have personal knowledge of the facts

set forth below.

   2. I am owner and chief pilot of Northwest Aerial Imagery, LLC, a company which

provides imagery services in the Pacific Northwest using unmanned aerial systems

(UAS), informally referred to as drones. I started this business in January, 2017 and have

since completed dozens of projects across the State of Oregon. During this time, I have

exercised strict adherence to all Federal Aviation Administration (and other agency)

guidelines and have experienced no complaints or mishaps. The scope of my projects

ranges from wedding videos to aerial mapping projects for nation-wide companies.

   3. On the morning of July 2, 2017, I captured footage of the Lostine River Valley

during a series of flights for Oregon Wild at several different locations along the final

(south-most) five miles of the Lostine Road (Forest Road 8120), south of Lostine,

Oregon.

   4. Attached as Exhibit 1 are six photographs from the UAS footage.

   5. Attached as Exhibit 2 is a table indicating the precise location and orientation of

the UAS camera when each image from Exhibit 1 was captured.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

   is true and correct.



       Executed on this 2nd day of October 2018.

                                                           s/ David Mangold
                                                            David Mangold

2 – DECLARATION OF DAVID MANGOLD IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
